66Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/966,220 and Preliminary Amendment filed on 07/30/2020.  Claim 19 has been canceled. Claims 1-18 and 20-21 remain pending in the application.

Claim Objections
2.  Claims 1-2, 4-5, 7, 9-10, 12-14, 18, 20 and 21 are objected to because of the following informalities: lines of each element/step in the claims are not compliant with MPEP 37 CFR 1.75 and MPEP 608.01(i)-(p).  
Appropriate correction is required.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
3.  Claims 1-18 and 20-21 are objected to because of the following informalities: in the above claims replace “, wherein,” with --, wherein --.  Appropriate correction is required.
4.  Claim 7 is objected to because of the following informalities: in line 2 of claim 7 replace “, and,” with --, and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.  Claims 1, 12-18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (Pub. No.: CN 108347172 A).
7.  As to claim 1 Xu discloses an electric protection circuit (Abstract; Fig.2), comprising: 
a battery pack (energy storage V – Fig.2), a main positive switch (power switch MOSFET Q1 connected to a positive terminal – Abstract; page 3, ¶ 10; page 4, ¶ 1; page 5, ¶ 1; Fig.2), a load device ( LLC structure with transformer T1 - page 5, ¶ 1; Fig.2) and a main negative switch (power switch MOSFET Q2 connected to a negative terminal – Abstract; page 3, ¶ 10; page 4, ¶ 1; page 5, ¶ 1; Fig.2) connected in series (above components are connected in series – Fig.2), wherein, the main positive switch and/or the main negative switch comprise at least one semiconductor switch (power switch MOSFET Q1 and/or power switch MOSFET Q2 - Abstract; page 3, ¶ 10; page 4, ¶ 1; page 5, ¶ 1; Fig.2); and
the main positive switch and/or the main negative switch in the electric protection circuit are connected in parallel to a protection module (the power switch MOSFET Q1 (main positive switch) and/or the power switch MOSFET Q2 (main negative switch) are connected in parallel to diode D1, capacitor C1 and to diode D2, capacitor C2 accordingly (protection module) – page 3, ¶ 4; page 3, ¶¶ 16-17; page 5, ¶ 9; Fig.2), wherein the protection module is configured to absorb electric energy across two terminals of the main positive switch and/or the main negative switch when the main positive switch and/or the main negative switch are turned off (transient peak pulse leakage circuit makes positive and negative surge peak voltage control to the acceptable degree of DC-DC Switching Power Supplies; the transient peak pulse leakage circuit is for inhibiting momentary spike voltage caused by inputting cable plug to DC-DC Switching Power Supplies – Abstract; page 2, ¶ 12; page 3, ¶¶ 3, 17-19; page 4, ¶¶ 8, 12; page 5, ¶ 9; claim2; Fig.2).
8.  As to claims 12-18 and 20-21 Xu describes:
Claim 12 The electric protection circuit, wherein, the electric protection circuit further comprises a voltage stabilizing module, wherein, one terminal of the voltage stabilizing module is connected to the first terminal of the main positive switch, the other terminal of the voltage stabilizing module is connected to the second terminal of the main negative switch, and the voltage stabilizing module is configured to stabilize an electric potential difference across the first terminal of the main positive switch and the second terminal of the main negative switch (page 3, ¶¶ 7, 17; page 4, ¶ 17; page 5, ¶ 7);
Claim 13 The electric protection circuit, wherein, the voltage stabilizing module comprises a third capacitor, and one terminal of the third capacitor is connected to the first terminal of the main positive switch, and the other terminal of the third capacitor is connected with to second terminal of the main negative switch (Fig.2)
Claim 14 The electric protection circuit, wherein, the electric protection circuit further comprises a voltage clamping module connected in parallel to the load device, and the voltage clamping module is configured to stabilize a voltage across two terminals of the load device (page 3, ¶ 17);
Claim 15 The electric protection circuit, wherein the voltage clamping module comprises a third diode, wherein, an anode of the third diode is connected to one terminal of the load device, and a cathode of the third diode is connected to the other terminal of the load device (page 3, ¶¶ 7, 17; page 4, ¶ 17; page 5, ¶ 7);
Claim 16 The electric protection circuit, wherein the electric protection circuit further comprises an anti-reverse switch, wherein a first terminal of the anti-reverse switch is connected to the first terminal of the main negative switch, and a second terminal of the anti-reverse switch is connected to one terminal of the load device (page 2, ¶ 12; page 3, ¶¶ 2; 16-17; page 4, ¶¶ 8, 11; page 5, ¶ 9);
Claim 17 The electric protection circuit, wherein the anti-reverse switch is a semiconductor switch (page 2, ¶ 12; page 3, ¶¶ 2; 16-17; page 4, ¶¶ 8, 11; page 5, ¶ 9);
Claim 18 The electric protection circuit, wherein the main positive switch, and the main negative switch are both semiconductor switches; or, the main positive switch is a relay, and the main negative switch is a semiconductor switch (Abstract; page 3, ¶ 10; page 4, ¶ 1; page 5, ¶ 1; Fig.2);
Claim 20 The electric protection circuit, wherein the electric protection circuit further comprises a controller and a switch driving module, wherein, the controller is connected to the switch driving module, the switch driving module is connected to the main positive switch and the main negative switch, the controller is configured to transmit a control instruction to the switch driving module; and the switch driving module is configured to transmit driving signals to the main positive switch and the main negative switch according to the control instruction, wherein, the driving signals comprise an ON signal or an OFF signal (Abstract; page 2, ¶ 12; page 3, ¶¶ 1, 3, 6-8, 17-18; page 4, ¶¶ 8-9, 11-15, 17-19);
Claim 21 The electric protection circuit, wherein the electric protection circuit further comprises a sensor connected to the controller, the sensor is configured to collect a safety parameter, wherein, the safety parameter comprises one or more of: a voltage across two terminals of a target switch, a temperature of the target switch, and a current flowing through the target switch, wherein, the target switch comprises one or more of: the main positive switch, the main negative switch, and the anti-reverse switch; the controller is further configured to transmit a control instruction to the switch driving module to control the switch driving module to transmit an OFF signal to the target switch, when the safety parameter exceeds a safety threshold range (page 2, ¶ 12; page 3, ¶¶ 7, 10; page 4, ¶¶ 1, 8; page 5, ¶¶ 1, 9; Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Zhang (Pub. No.: CN 111064172 A).
With respect to claims 2-11 Xu does not explicitly describe the electric protection circuit comprising a first protection module that comprises a first energy storage unit, wherein, one terminal of the first energy storage unit is connected to a first terminal of the main positive switch, the other terminal of the first energy storage unit is connected to one terminal of a first slow charging branch and one terminal of a first fast charging
branch, and the first energy storage unit is configured to store the electric energy across the two terminals of the main positive switch.
As to claims 2-11 Zhang in combination with Xu discloses: 
Claim 2 The electric protection circuit, wherein the protection module comprises a first protection module connected in parallel to the main positive switch, and the first protection module comprises: a first energy storage unit, wherein, one terminal of the first energy storage unit is connected to a first terminal of the main positive switch, the other terminal of the first energy storage unit is connected to one terminal of a first slow charging branch and one terminal of a first fast charging branch, and the first energy storage unit is configured to store the electric energy across the two terminals of the main positive switch; the first slow charging branch, wherein, the other terminal of the first slow charging branch is connected to a second terminal of the main positive switch, the first slow charging branch is configured to transmit the electric energy across the two terminals of the main positive switch to the first energy storage unit, and transmit electric energy released by the first energy storage unit when the main positive switch is turned on; the first fast charging branch, wherein, the other terminal of the first fast charging branch is connected to the second terminal of the main positive switch, and the first fast charging branch is configured to transmit the electric energy across the two terminals of the main positive switch to the first energy storage unit, when an electric potential difference across the first terminal of the main positive switch and the second terminal of the main positive switch is higher than or equal to a first potential difference threshold for enabling fast charging (page 8, ¶¶ 4-8; Fig.4);
Claim 3 The electric protection circuit, wherein the energy storage unit comprises a first capacitor, wherein, one terminal of the first capacitor is connected to the first terminal of the main positive switch, the other terminal of the first capacitor is connected to one terminal of the first slow charging branch and one terminal of the first fast charging branch (page 8, ¶¶ 4-6; Fig.4);
Claim 4 The electric protection circuit, wherein the slow charging branch comprises a first resistor set, and the first resistor set comprises at least one resistor, one terminal of the first resistor set is connected to the other terminal of the first energy storage unit and one terminal of the first fast charging branch, and the other terminal of the first resistor set is connected to the second terminal of the main positive switch (page 8, ¶¶ 4-8; Fig.4);
Claim 5 The electric protection circuit, wherein the first fast charging branch comprises a first diode and a second resistor set, and the second resistor set comprises at least one resistor, an anode of the first diode is connected to one terminal of the first resistor set and the other terminal of the first energy storage unit, a cathode of the first diode is connected to one terminal of the second resistor set, the other terminal of the second resistor set is connected to the second terminal of the main positive switch and the other terminal of the first resistor set (page 8, ¶¶ 4-8; Fig.4);
Claim 6 The electric protection circuit, wherein a total resistance value of the first resistor set is greater than a total resistance value of the second resistor set (page 6, ¶ 6; page 9, ¶ 10; page 10, ¶¶ 1-4; Fig.4);
Claim 7 The electric protection circuit, wherein the protection module comprises a second protection module connected in parallel to the main negative switch, and, the second protection module comprises: a second energy storage unit, wherein, one terminal of the second energy storage unit is connected to the first terminal of the main negative switch, the other terminal of the second energy storage unit is connected to one terminal of a second slow charging branch and one terminal of a second fast charging branch, and the second energy storage unit is configured to store the electric energy across the two terminals of the main negative switch; the second slow charging branch, wherein, the other terminal of the second slow charging branch is connected to the second terminal of the main negative switch, the second slow charging branch is configured to transmit the electric energy across the two terminals of the main negative switch to the second energy storage unit, and to transmit electric energy released by the second energy storage unit when the main negative switch is turned on; the second fast charging branch, wherein, the other terminal of the second fast charging branch is connected to the second terminal of the main negative switch, and the second fast charging branch is configured to transmit the electric energy across the two terminals of the main negative switch to the second energy storage unit, when an electric potential difference across the first terminal of the main negative switch and the second terminal of the main negative switch is higher than or equal to a second potential difference threshold for enabling fast charging (page 8, ¶¶ 4-8; Fig.4);
Claim 8 The electric protection circuit, wherein he energy storage unit comprises a second capacitor, wherein, one terminal the second capacitor is connected to the first terminal of the main negative switch, the other terminal of the second capacitor is connected to one terminal of the second slow charging branch and one terminal of the second fast charging branch (page 8, ¶¶ 4-6; Fig.4);
Claim 9 The electric protection circuit, wherein the slow charging branch comprises a third resistor set, and the third resistor set comprises at least one resistor, one terminal of the third resistor set is connected to the other terminal of the second energy storage unit and one terminal of the second fast charging branch, and the other terminal of the third resistor set is connected to the second terminal of the main negative switch (page 8, ¶¶ 4-8; Fig.4);
Claim 10 The electric protection circuit, wherein the first fast charging branch comprises a second diode and a fourth resistor set, and the fourth resistor set comprises at least one resistor, an anode of the second diode is connected to one terminal of the third resistor set and the other terminal of the second energy storage unit, a cathode of the second diode is connected to one terminal of the fourth resistor set, and the other terminal of the fourth resistor set is connected to the second terminal of the main negative switch and the other terminal of the third resistor set (page 8, ¶¶ 4-8; Fig.4);
Claim 11 The electric protection circuit, wherein a total resistance value of the third resistor set is greater than a total resistance value of the fourth resistor set (page 6, ¶ 6; page 9, ¶ 10; page 10, ¶¶ 1-4; Fig.4).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Zhang’s teaching regarding the electric protection circuit comprising a first protection module that comprises a first energy storage unit, wherein, one terminal of the first energy storage unit is connected to a first terminal of the main positive switch, the other terminal of the first energy storage unit is connected to one terminal of a first slow charging branch and one terminal of a first fast charging branch, and the first energy storage unit is configured to store the electric energy across the two terminals of the main positive switch to modify Xu’s invention by providing a protection circuit for solving the over-voltage the power supply circuit, over-current and surge problem, thereby improving the reliability of the power supply circuit (page 5, ¶ 12).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851